465 F.2d 359
A & S LIQUIDATING COMPANY et al., Plaintiffs-Appellees,v.Albert H. CARTER, Defendant-Appellant.
No. 72-2144 Summary Calendar.*
United States Court of Appeals,
Fifth Circuit.
Aug. 18, 1972.Rehearing Denied Sept. 5, 1972.

Albert H. Carter, pro se.
Hugh M. Ray, Houston, Tex., of Andrews, Kurth, Campbell, & Jones, Houston, Tex., for plaintiffs-appellees.
Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
The deficiency of the record in this case prevents us from considering it upon its merits.  The case is remanded and the parties are instructed to supplement the record within thirty days with any documents that have been filed in the district court but are not included in the record on appeal.  Fed.R. App.P. 10(e); see Soley v. Star & Herald Co., 5 Cir. 1968, 390 F.2d 364; Foley Lumber Industries, Inc. v. Buckeye Cellulose Corp., 5 Cir., 1961, 286 F.2d 697.


2
Remanded with directions.



*
 Rule 18, 5 Cir.;  See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I